DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the reply and amendment filed 2/10/2022.
Claims 1-19 and 21 are pending. Claims 13-19 are withdrawn.
Previous rejection of the claims under 35 USC 103 are withdrawn as necessitated by the amendments to the claims. A new rejection is provided below. 
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mandal provided below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandal (US 20110240523) in view of Kowalski (US 5,318,696) and Millar (US 4,110,081). 
With respect to claims 1-12 and 21, Mandal teaches an FCC process for producing propylene and ethylene in increased yields from naphtha feedstream comprising one or more risers of an FCC unit in the presence of pentasil (ZSM-5) and large zeolite Y catalyst at temperatures in the range of 600-800C, which overlaps or falls within the claimed ranges, a WHSV of 0.2-100 and a pressure of 0.8-5 kg/cm2g (abstract; 0008). Olefinic C4 hydrocarbons may be mixed with the feed (abstract). Mandal teaches using a series of reactors or zones and teaches wherein the reaction is endothermic and cause a drop in the temperature (0011-0013). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide heater between reaction zones to bring the reduced temperature effluent back to the reactor temperature for the subsequent reaction zone or zones.
Mandal is silent regarding wherein the reactor is a moving bed gravity reactor. However, it is well known that cracking reactions used to produce olefins may be processed in a downflow moving bed reactor as an alternative to a riser reactor as shown in Kowalski (col 6, line 32), 
 With respect to the details of the moving bed reactor, such are known in the art including flow direction of catalyst and liquid, perforations in an interior container and sectioned reactors, as taught in Miller. It would have been obvious to one of ordinary skill in the art at the time of filing to look to Miller in designing the downflow moving bed reactor in the process of Mandal because both were known in the art and Mandal teaches using a downflow reactor. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771